USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                                            ____________________        No. 95-1241                                VICTORIA MANSO-PIZARRO,                                Plaintiff, Appellant,                                          v.                       SECRETARY OF HEALTH AND HUMAN SERVICES,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                   [Hon. Salvador E. Casellas, U.S. District Judge]                                               ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                           Selya and Lynch, Circuit Judges.                                            ______________                                 ____________________            Raymond Rivera Esteves and Juan A.  Hernandez Rivera on brief  for            ______________________     _________________________        appellant.            Guillermo Gil,  United  States  Attorney,  Maria  Hortensia  Rios-            _____________                              _______________________        Gandara,  Assistant United  States  Attorney, and  Donna C.  McCarthy,        _______                                            __________________        Assistant Regional  Counsel, Department of Health  and Human Services,        on brief for appellee.                                 ____________________                                   February 8, 1996                                 ____________________                      Per  Curiam.   Claimant Victoria  Manso-Pizarro was                      ___________            fifty-eight years  old when  she applied for  social security            insurance  benefits on September 5, 1991.  She alleged that a            heart condition, high blood  pressure and bad circulation had            disabled  her  from working  since June  24,  1991.   After a            hearing,  an Administrative  Law Judge  (ALJ) concluded  that            claimant   suffered  from  hypertension,  obesity,  and  mild            anxiety, but that she could  still perform her last  previous            job.   Upon judicial  review, a magistrate  judge recommended            affirming  the ALJ's  decision.   The district  court agreed.            The claimant  appeals.   We  vacate  and remand  for  further            proceedings.                                          I.                                          _                      We  must   uphold  a  denial  of   social  security            disability  benefits  unless "the  Secretary has  committed a            legal  or factual  error in  evaluating a  particular claim."            Sullivan  v.  Hudson,  490  U.S.   877,  885  (1989).     The            ________      ______            Secretary's findings  of fact are conclusive  if supported by            substantial  evidence.   See  42  U.S.C.    405(g);  see also                                     ___                         ___ ____            Richardson v. Perales, 402 U.S. 389, 401 (1971).            __________    _______                      There is substantial  record evidence that claimant            met her  initial burden  to provide enough  information about            the  activities  her  usual   work  required  and  how  those            activities were  compromised by her  functional inability  to            perform that  work.   Claimant has a  twelfth-grade education            and  worked for  twenty-two years  as a  kitchen helper  in a            public  school  cafeteria.    Her  duties   included  serving            children, preparing  milk, washing dishes  and trays, helping            the cook, and  cleaning the floor.   The job required  her to            stand or  walk for six hours a day, to sit for one-half hour,            and  to lift  and carry  up to  thirty pounds  (including, on            occasion, lifting and carrying large, hot cooking pots).  She            described  her work as fairly heavy and stated that she could            no longer perform  it because:   she lacked  the strength  to            lift  anything  heavy; she  had limited  ability to  lift and            carry because her  hands cramped due to bad  circulation; she            had  blurry vision  and became  dizzy when  bending; and  she            could not  stand for very long  due to pain on  her left side            and in her feet.   Upon this foundation, the  ALJ supportably            concluded that claimant's past relevant  work involved medium            physical exertion,  and required  her alternately to  walk or            stand for six hours, to lift or carry up to thirty pounds.                      This   finding   implicated   step  four   of   the            Secretary's sequential  evaluation process.  See  20 C.F.R.                                                           ___            404.1520(e).    At step  four the  initial  burden is  on the            claimant  to show that she  can no longer  perform her former            work because  of her impairments.  See  Santiago v. Secretary                                               ___  ________    _________            of HHS, 944 F.2d 1,  5 (1st Cir. 1991).   At that point,  the            ______            ALJ must compare the physical and mental demands of that past            work  with current functional capability.   See id.; see also                                                        ___ ___  ___ ____                                         -3-            20  C.F.R.   404.1560(b).   In making a  step four appraisal,            the ALJ is entitled to credit a claimant's own description of            her former  job duties  and functional limitations,  see id.,                                                                 ___ ___            but has some burden independently to develop the record.  See                                                                      ___            id. at 5-6.            ___                      In  this instance,  the ALJ  decided that  claimant            retained the  residual functional  capacity (RFC)  to perform            her  past relevant  work as  a cook's  helper.   In comparing            claimant's  retained capacities with  the mental and physical            demands of her prior work, the ALJ concluded that because the            record  indicated  no  physical  restrictions   limiting  her            ability to alternately  walk or  stand for six  hours, or  to            lift up  to thirty pounds, claimant's RFC  coincided with her            past relevant work activities.1   The claimant argues that in                                          1            making this RFC assessment, the ALJ impermissibly interpreted            raw medical evidence, and instead should have obtained an RFC            assessment  by a physician.   The  Secretary disagrees.   She            contends  that  the  non-severity of  claimant's  impairments            entitled the ALJ  to make  a commonsense  RFC assessment  and            that  the ALJ, in finding  that claimant retained  the RFC to            perform medium-level exertion, did not overstep the bounds of            lay competence.                                            ____________________               1The  ALJ deemed it "advisable" to limit the claimant to a               1            medium work level  of exertion.   See generally  20 C.F.R.                                                 ___ _________            404.1567(c)  (medium work  involves lifting  no more  than 50            pounds at a time with frequent carrying or lifting of objects            weighing up to 25 pounds).                                         -4-                                         II.                                         __                      With a few exceptions  (not relevant here), an ALJ,            as a lay person, is not  qualified to interpret raw data in a            medical record.  See Perez v. Secretary of HHS, 958 F.2d 445,                             ___ _____    ________________            446  (1st Cir. 1991); Gordils  v. Secretary of  HHS, 921 F.2d                                  _______     _________________            327,  329  (1st Cir.  1990).   Of  course, where  the medical            evidence shows relatively little  physical impairment, an ALJ            permissibly  can   render   a  commonsense   judgment   about            functional  capacity even  without a  physician's assessment.            See, e.g., id.  But when, as now, a claimant has sufficiently            ___  ____  ___            put her  functional inability  to perform her  prior work  in            issue, the ALJ must measure the claimant's capabilities, and                      to make that measurement, an expert's RFC                      evaluation is ordinarily essential unless                      the  extent of  functional loss,  and its                      effect  on  job  performance,   would  be                      apparent even to a lay person.            Santiago, 944 F.2d at 7.            ________                      Here, the record contains no analysis of functional            capacity  by a physician or other expert.  Thus, the question            whether substantial  evidence supports the ALJ's finding that            claimant retains  the functional capacity to  do medium-level            work and  otherwise perform  her prior  vocational activities            depends on  a qualitative assessment of  the medical evidence            that  was  before  the ALJ.    If  that  evidence suggests  a            relatively   mild   physical   impairment  posing,   to   the            layperson's eye, no significant exertional restrictions, then                                         -5-            we must uphold the ALJ's finding; elsewise, we cannot (in the            absence of an expert's opinion).  See Perez, 958 F.2d at 446-                                              ___ _____            47; Gordils, 921  F.2d at 329.  It is  to that  perscrutation                _______            that we now turn.                                         III.                                         ___                      On  June 27,  1991,  three days  after she  stopped            working, claimant saw  Dr. Ruiz for chest pain, dizziness and            palpitations.   Dr. Ruiz  diagnosed her as  having high blood            pressure  and  premature ventricular  contractions.2 Although                                                               2            he prescribed medication,  the claimant's condition  worsened            and  he hospitalized her  on July 6.   She was  placed in the            intensive care  unit.   Tests showed ventricular  tachycardia            (an   abnormally  rapid  ventricular  rhythm,  most  commonly            associated with atrioventricular dissociation, see Dorland's,                                                           ___            supra,   at   1655),   frequent  PVCs,   premature   arterial            _____            contractions,   and  some   evidence  of   paroxysmal  atrial            tachycardia (a condition marked by sudden onset and cessation            of rapid  cardiac rate in the atrial locus, Dorland's, supra,                                                                   _____            at   655).3     The  principal   diagnosis   was  ventricular                      3            tachycardia.      Coexisting  admission   diagnoses  included            premature ventricular beats, hyperthyroidism,  excess calcium                                            ____________________               2Premature  ventricular  contractions  (PVCs)  are  "often               2            indicative of organic heart disease."   Dorland's Illustrated                                                    _____________________            Medical Dictionary 363 (28th ed. 1994).            __________________               3Several other entries in the record are illegible.               3                                         -6-            and uric acid  in the  blood, moderate  dehydration, and  two            other illegible conditions.                      During  the  claimant's  twelve-day hospital  stay,            seven  electrocardiograms combined conclusively to show sinus            tachycardia.   Two chest  x-rays revealed an  enlarged heart.            No  fewer than  five physicians  were asked  to consult.4   A                                                                    4            July 8 consultation report related a diagnostic impression of            sinusal tachycardia and a history of arterial hypertension.                      The discharge  summary  is mostly  unreadable.   It            indicates, however,  that the claimant's laboratory, chemical            profile, and  radiology tests were not  within normal limits.            The prognosis was described as "fair."  Claimant was released            on  a regime  of  medication and  extremely limited  physical            activity.                      Dr. Ruiz saw the claimant as an out-patient in July            and  August, and  again in  January of  1992.  At  the August            visit,  he  found  her  chest  pain  to  be  precipitated  by            hyperthyroidism   with   supraventricular   tachycardia   and            occasional episodes of ventricular tachycardia.  He diagnosed            her   as  suffering  from   hyperthyroidism  with  associated            hypertensive cardiovascular disease,  ventricular and  atrial            tachycardia, and  PVCs.   He noted other  adverse conditions,                                            ____________________               4Four of  the consulting physicians' reports (Dr. Gonzalez               4            -July 7;  Dr. Guerra - July  8; Dr. Rodriguez -  July 10; and            Dr. [illegible]  -  July  11)  are, like  many  other  record            entries, inscrutable not because  of copy quality but because            the handwriting is not intelligible.                                         -7-            but  they  are  unreadable.    During that  same  month,  the            claimant  was also  evaluated  at the  State Insurance  Fund.            Tests  showed   cardiomegaly,  an  elongated   aorta  with  a            calcified knob, and multifocal PVCs.                      On November 26, 1991, the claimant was seen  by Dr.            Medina-Ruiz,  the  Secretary's consulting  cardiologist.   At            that  point,  the claimant's  chief complaints  were fatigue,            lack  of  energy,  cramping  of the  legs,  palpitations  and            numbness.   The  physical  examination and  associated  tests            revealed  many  of  the  same heart-related  problems.    Dr.            Medina-Ruiz's  diagnostic impression  included  a finding  of            hypertensive cardiovascular disease.                      On June 13, 1992, the claimant was hospitalized for            three days due to high blood pressure, headaches  and blurred            vision.   The  diagnosis  was hypertensive  crisis and  renal            insufficiency.     She  improved  with   medication  and  was            discharged with a one-week restriction of activities.                                          IV.                                         __                      Putting aside  the many  unreadable entries  in the            medical  evidence,5  those  reports  otherwise  unambiguously                              5            indicate    the   existence   of   medical   conditions   and            symptomatology that  do not appear, at  least without further                                            ____________________               5In  this  case,  the  unreadable entries  may  have  some               5            import.  We think that it is  the duty of the ALJ, on remand,            to make some effort to decipher them.                                         -8-            evaluation by an expert, to be so mild as to  make it obvious            to a  layperson that  the claimant's ability  to perform  her            particular  past work as a cook's helper was unaffected.  The            Secretary   acknowledges  that   the  record   shows  cardiac            abnormalities and other serious conditions.   Even if we were            to conclude that substantial evidence documented no more than            mild  physical  impairments  with   relatively  insignificant            exertional  loss,  the record  here is  sufficiently ramified            that understanding it requires more than a layperson's effort            at  a  commonsense  functional  capacity  assessment.     See                                                                      ___            Gordils,  921  F.2d  at  329 (limiting  ALJ's  assessment  of            _______            claimant's functional  capacity to sedentary  work activities            only).   To sum  up,  given the  illegibility of  non-trivial            parts  of  the  medical reports,  coupled  with  identifiable            diagnoses  and symptoms that seem to  indicate more than mild            impairment, we believe that the record alerted the ALJ to the            need  for  expert  guidance   regarding  the  extent  of  the            claimant's  residual  functional   capacity  to  perform  her            particular  past  employment.   See Perez,  958 F.2d  at 447;                                            ___ _____            Santiago, 944 F.2d at 4; Gordils, 921 F.2d at 329.            ________                 _______                      We need go no further.   Since the ALJ's conclusion            that the  claimant can continue to do  her prior medium-level            work is not readily verifiable on the record as it stands, we                                         -9-            think that the  case must  be remanded to  the Secretary  for            additional evidence of functional ability.6                                                      6                      The judgment  of the district court  is vacated and                                                              _______            the  case  is  remanded  with  directions  to  remand  to the                           ________            Secretary  for  further  proceedings  consistent   with  this            opinion.                                            ____________________               6Because we remand for  further development of the record,               6            we  do not reach the other arguments advanced by the claimant            on appeal.                                         -10-